Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/22.
Applicant’s election without traverse of invention I and species of Figs. 2, 4 in the reply filed on 2/24/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is rejected for issue with “the DC voltage source”, since claim 11 depends on claim 9 and before, there is no mention of DC voltage source in those claims, hence lacking antecedent basis. Claim 17 recites the limitation " the plurality of loops of the dielectric ring are ring shaped metals ". There is insufficient antecedent basis for this limitation in the claim. While claim 16 recites plurality of loops, they are part of the coil and not of the dielectric ring itself, as is the claim 17 currently reads. There is no mention of the dielectric ring itself having loops; it only has a step edge on an inner periphery, and a step wall perpendicular to a step base. Furthermore, it does not make sense and sounds contradictory for an 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki (US 20160351404) in view of Tobe (US 20180350566).
 	Regarding claim 1. Aramaki teaches in figs. 5, 6, 7bc, 11a, 14, 15 a plasma processing system for processing a wafer, comprising: an electrostatic chuck (conductor film 111 in dielectric film which electrostatically holds the wafer [44]); and an edge ring assembly surrounding the ESC (figs. 1-4, ring shaped susceptor 113 surrounding said ESC [43]), the edge ring assembly comprising: a dielectric ring (considered the combined upper ring 151+153 formed of insulator [73 65]) having a top surface, a bottom surface (below 155, figs. 6a, 7bc, 11a, 14) opposite the top surface (immediately above the bottom of 155, i.e. top of inner ledge of 151, commensurate to applicant’s 1022-1/2), and a protrusion (a trapezoidal protrusion formed of parts of both 151/153, figs. 6a, 7bc, 11a, 14) upward-extending from the top surface (see cited figs, same as applicant’s fig. 1); and a coil (conductor ring 132 [51]) embedded in the protrusion of the dielectric ring (see cited figs), but does not teach the coil having a plurality of loops, each of the plurality of loops having a different distance with respect to the bottom surface of the dielectric ring, however Tobe teaches in fig. 3, 7b, 11b the coil having a plurality of loops/wiring [79], each of the plurality of loops/wiring having a different vertical distance with respect to the bottom surface of the dielectric ring/base fig. 7b, [made of dielectric 45], it would be obvious to those skilled in the art at the time of the invention to modify Aramaki to increase the plasma sheath at the inner side in the radial direction which 
 	Regarding claim 3. Aramaki in view of Tobe teaches the system of claim 1, wherein a height of the protrusion of the dielectric ring is greater than or substantially equal to a thickness of a wafer (it is noted that this is based on an workpiece which does not structurally limit the apparatus, MPEP 2115 and further, does not define a standard size; A workpiece of any arbitrary size, such as one thinner than that of the dielectric ring, may be used as part of an intended use, MPEP 2114).  
 	Regarding claim 4. Aramaki in view of Tobe teaches the system of claim 1, wherein the plurality of loops of the coil are ring shaped metals coupled to each other to form a cylindrical helix shape (Aramaki [51] made of metal and based on Tobe’s coil shape as disc in claim 1, see Tobe fig. 3 showing ring loops connected to form cylinder).  
 	Regarding claim 8. Aramaki in view of Tobe teaches the system of claim 1, wherein a number of the plurality of loops of the coil is greater than or equal to three (it is 3, fig. 3, 7b Tobe).  
Claim 2, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki (US 20160351404) in view of Tobe (US 20180350566) applied to claim 1 and further in view of Yamawaku (US 20100243620).
 	Regarding claim 2. Aramaki in view of Toba teaches the system of claim 1, but does not teach further comprising: a tuning ring coupleable over the top surface of the dielectric ring and covers the protrusion of the dielectric ring, however Yamawaku teaches in fig. 3a  a tuning ring (heating medium 160 [44] which is ring shaped since it contours around the top of ring 135/130 and tunes temperature by heating) coupleable over the top surface of the dielectric ring and covers the protrusion of the dielectric ring (coupled/covers top and both protrusions of protection member 135c made of dielectric [52] and annular [43], fig. 3a), it would be obvious to those skilled in the art at invention time to modify Aramaki to improve heating efficiency of the ring [60]. 
 	Regarding claim 9. Aramaki in view of Tobe and Yamawaku teaches the system of claim 2, wherein a material of the tuning ring includes silicon (Yamawaku [44]).  
	Regarding claim 11. Aramaki in view of Tobe and Yamawaku teaches the system of claim 9, further comprising: a voltage terminal disposed through the ESC and electrically coupled to the DC .  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki (US 20160351404) in view of Tobe (US 20180350566) applied to claim 1 and further in view of Hayashi (US 20070086143).
 	Regarding claim 7. Aramaki in view of Tobe teaches the system of claim 1, but does not teach wherein a pitch between the plurality of loops of the coil ranges between about 100 m and about 300 pm, however Hayashi teaches in [13] that the pitch between adjacent wires/loops of a coil affects the occurrence of discharge between them and hence is a result-effective parameter; it would be obvious to those skilled in the art at the time of the invention to optimize the pitch between the plurality of the loops in order to control/prevent discharge between adjacent loops.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki (US 20160351404) in view of Tobe (US 20180350566) applied to claim 1 and further in view of Sasaki (US 20050103275).
 	Regarding claim 10. Aramaki in view of Tobe teaches the system of claim 1, but does not teach wherein the coil is coupled to a DC voltage source, wherein a supplied voltage of the DC voltage source ranges from -24 volts to +24 volts, however Sasaki teaches in fig. 5 the coil 51 is coupled to a DC voltage source 52 [69], wherein a supplied voltage of the DC voltage source ranges from -24 volts to +24 volts (since 0V is in the range, when it is off); it would be obvious to those skilled in the art at invention time to modify Aramaki to return positive ions and change plasma density [52] to allow increase and decrease of plasma density [53], giving more control over plasma density at the wafer edges.

Allowable Subject Matter
Claims 6, 16, 18-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718